458 B.R. 391 (2011)
In re Jenny FOSTER and Reese Foster, Debtors.
Susan Rhiel, Trustee, Appellant,
v.
BAC Home Loans Servicing, LP, Appellee.
BAP No. 11-8023.
United States Bankruptcy Appellate Panel of the Sixth Circuit.
Decided and Filed: November 10, 2011.
*392 Susan L. Rhiel, Rhiel & Associates Co., LPA, Columbus, OH, for Appellant.
Amelia A. Bower, Plunkett Cooney, Columbus, OH, for Appellee.
Before: HARRIS, RHODES, and SHEA-STONUM, Bankruptcy Appellate Panel Judges.

OPINION
ARTHUR I. HARRIS, Bankruptcy Judge.
After reviewing the record and the parties' briefs, the Panel determines that the bankruptcy court did not err in granting summary judgment against the trustee and in favor of BAC Home Loans Servicing, LP. We therefore affirm for the reasons stated in the bankruptcy court's well-written opinion entered on March 23, 2011, Rhiel v. BAC Home Loans Servicing, LP, (In re Foster), 448 B.R. 914 (Bankr. S.D.Ohio 2011), and for the reasons stated in the Bankruptcy Appellate Panel's opinion entered on June 24, 2011, Rogan v. Fifth Third Mortgage Co., (In re Rowe), 452 B.R. 591 (6th Cir. BAP 2011) (analyzing a similar issue under Kentucky law).